JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-15-00556-CV

                           IN THE INTEREST OF S.R.-M.C.

   Appeal from the 313th District Court of Harris County. (Tr. Ct. No. 2010-08247J).

       This case is an appeal from the order terminating parental rights signed by the trial
court on June 2, 2015.      After submitting the case on the appellate record and the
arguments properly raised by the parties, the Court holds that the trial court’s order
contains no reversible error. Accordingly, the Court affirms the trial court’s order.

       The Court orders that this decision be certified below for observance.

Judgment rendered November 17, 2015.

Panel consists of Chief Justice Radack and Justices Massengale and Brown. Opinion
delivered by Chief Justice Radack.